DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on May 11, 2021 has been entered.
- Claims 1-10, 12-20 and 22-25 are pending.
- Claims 1, 3-4, 6-7, 9-10, 12-15, 17, 19-20 and 22-25 have been amended.
- Claims 1-10, 12-20 and 22-25  are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “generate a queue notification responsive to the queue information and the first queue threshold value, cause the queue notification to be written to a memory location in the memory to provide the queue notification to the producer processor core, the producer processor core to read the queue notification from the memory location, and provide the queue notification to a consumer processor core of the multiple processor cores (Claims 1, 15 and 23 ).” The closest prior art found is as follows:
Shin et al. (Pub. No. US 2010/0083273 A1)- a variation in length of the shared queue 111 is less than zero (0), for example, the length of the shared queue 111 continues to decrease for a given period of time as jobs consumed by the consumer process 130 is greater than jobs produced by the producer process 120, the number of processors assigned to the consumer process 130 is decreased. 

Denio et al. (Pub. No. US 2013/0290984 A1)- queue manager links that descriptor onto the descriptor chain that is maintained for that logical queue by writing the linking information out to a linking RAM. The linking RAM is external to the queue manager. The queue manager also updates the queue head and tail pointers. Since logical queues within the queue manager are maintained using linked lists, queues cannot become full and no check for fullness is required before a packet descriptor is queued.
None of these references, taken alone or in any reasonable combination, teach the claims limitation recited above in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472